Court of Claims/ jurisdiction. — Plaintiff sues to recover damages for alleged loss of profits and for physical suffering claimed to have been caused by the United States Government. The case came before the court on defendant’s motion to dismiss the petition and plaintiff’s opposition thereto. Upon consideration of the motion and without oral argument, the court concluded that the petition failed to state a claim within the jurisdiction of the court and that it was not in the interest of justice to transfer the case to a district court. On October 9, 1967, the court ordered that the petition be dismissed. Plaintiff’s motion for compliance with the Fifth Amendment to the Constitution and for vacating of the order of dismissal, was denied December 15, 1967.